Citation Nr: 0921673	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lower back 
condition.

2.  Entitlement to service connection for bilateral leg 
condition, claimed as secondary to lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which denied the claims 
on appeal.

In May 2008, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), a transcript 
of which is of record.   

The Veteran's case was remanded by the Board for additional 
development in July 2008.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current lower back disability is not etiologically 
related to service

2.  The preponderance of the evidence shows that the 
Veteran's current bilateral leg disability is not 
etiologically related to service or a service-related 
disability.


CONCLUSIONS OF LAW

1.  The Veteran's lower back disability was not incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.304 (2008).

2.  The Veteran's bilateral leg disability is not due to or 
the result of any service-connected condition or any other 
incident of service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for entitlement to 
service connection, the Veteran's Administration (VA) has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The February 2005 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.   

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided a VA 
examination in August 2007.  The Board finds this examination 
and opinion to be thorough and complete.  The examiner noted 
that the claims file had been reviewed.  Therefore, this 
examination report and opinion is sufficient upon which to 
base a decision with regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Lower Back Disability

The Veteran alleges he has a lower back disability due to an 
injury sustained by being caught between a stanchion and 
pulley while onboard ship in 1972.  In this regard, the 
Veteran's service treatment records reflect that in July 1972 
he was so pinned and thereafter had pain on deep breathing.  
Physical examination revealed no fracture or puncture.  
Service treatment records also establish treatment for acute 
back strain in January 1974, following an automobile 
accident.  At the time, the Veteran reported pain in the 
lumbosacral spine and the examiner noted moderate muscle 
spasm.  The Veteran was prescribed pain medication and 
limited to light duty for three (3) days.  The Veteran's 
report of medical history at separation in February 1976 
noted a past broken right wrist and atopic dermatitis, but no 
swollen or painful joints or recurrent back pain.  The 
Veteran reported being "in good health at present time."  
The Veteran's separation examination noted a normal spine.  

After service, the Veteran claims treatment by chiropractors 
for many years, beginning shortly after service.  The Veteran 
states that treatment records have since been destroyed.  
Thus, while the Veteran has reported a history of pain in his 
back since service, there is no competent evidence of 
arthritis having developed within one year of separation from 
service.  Thus, presumptive service connection is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran did provide certain private treatment records for 
the previous two (2) decades.  Private chiropractic treatment 
records from February 1991 indicate complaints of lower back 
pain.  The Veteran stated that pain onset resulted from 
moving a four-drawer filing cabinet into the basement.  The 
Veteran responded to the question "Have you ever had this 
problem or similar problem before?  If yes, please explain:" 
stating, "fell out a deer stand slipped on ice."  The 
Veteran also noted consulting another chiropractor for two 
(2) years after "slipped on ice outside the mill."  In 
February 2000, the Veteran was receiving chiropractic 
treatment for mid-low back ache/stiffness/soreness, which the 
Veteran attributed onset to a fall in the bathroom four (4) 
years previously.

The Veteran was afforded a VA examination in August 2007.  
The examiner noted reviewing the claims file.  The Veteran 
reported his in-service accident in 1972, but was unable to 
provide details regarding the 1974 car accident.  The Veteran 
stated that pain medication "doesn't do very good" for his 
condition.  The Veteran reported fatigue, decreased motion, 
stiffness, weakness, spasms, and pain in the low back.  X-
rays revealed mild spondylosis with facet osteoarthritis, 
mild disc narrowing suspected at L4-L5, and noted 
atherosclerotic calcification.  The examiner diagnosed the 
Veteran with chronic lumbosacral strain, severe; mild 
degenerative joint disease; and mild degenerative disc 
disease.  The examiner noted the Veteran's 1972 and 1974 in-
service injuries and treatment for low back strain and the 
absence of any subsequent treatment records.  The examiner 
also noted that at separation in 1976 examination was normal 
for the spine and that the Veteran reported being in good 
health.  Given the above, the examiner opined, "Based on 
current physical findings of morbid obesity, lack of service 
medical record evidence of recurrent or chronic back 
condition and age related changes in the x-rays, it is my 
opinion that this veteran's current back condition is not 
related to the in-service strain."

Private neurological treatment records from July 2008 
indicate tenderness at the lumbar spine and tight and tender 
paralumbar muscles.  Straight leg raising test was negative.  
The neurologist's impression was of chronic lower back pain 
with progressive worsening, with an attributed etiology 
likely of degenerative disc disease of the lumbar spine.  In 
a separate treatment record, the Veteran reported that "Back 
pain started in 1972 when the patient was in military 
service."

The Board finds that the Veteran does have multiple current 
low back disabilities and was twice treated in service for 
low back strain.  The Veteran's claim still fails, however, 
as the preponderance of the evidence is against finding that 
a current low back disability is related to service, to 
include the documented complaints therein.  No medical 
professional has clearly noted a medical link between any 
current low back disability and the Veteran's in-service low 
back strains, or any other incident of service.  Indeed, the 
VA examiner specifically rejected any link between the 
Veteran's current disabilities and in-service low back 
strains.  The VA examiner reviewed the claims file, 
interviewed the Veteran and contemporaneous x-rays, and 
provided a thorough rationale and basis for the opinion.  

The Veteran's representative criticizes the examiner for 
failing to explicitly explain why two (2) in-service 
incidents of low back strain and a current diagnosis, in 
part, of low back strain are not related.  The Board finds 
that the examiner's report adequately outlines the basis for 
considering the in-service injuries unrelated to the 
Veteran's current disabilities; namely, the absence of any 
subsequent in-service complaints or treatment for low back 
pain, the normal separation examination in 1976, the 
Veteran's morbid obesity, and the x-ray evidence of age-
related spine changes.  Thus, the Board considers opinion 
credible, competent, and probative of the issue.

Furthermore, the Board has considered the Veteran's reports 
of a continuity of symptomatology since service.  In this 
regard, the Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss the existence of low back pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
chiropractic treatment records indicate multiple occasions in 
which the Veteran attributed his back pain to injuries 
sustained after separation; specifically, falling out of a 
deer stand, slipping on ice, and moving a filing cabinet into 
a basement.  Significantly, during the chiropractic treatment 
records submitted, the Veteran never attributed his low back 
pain onset to an in-service injury or event.  Given the 
denial of back problems at separation, and the multiple 
instances during the course of post-service treatment in 
which the Veteran reported the onset of back pain following 
recent injury and failed to reference any previous in-service 
injuries, the Board must conclude that there is no credible 
evidence of a continuity of symptomatology since service.  In 
this regard, the Board finds the history reported during the 
course of receiving medical treatment from a health care 
specialist to be inherently more credible than a later 
history reported directly to VA in support of a claim for 
monetary benefits.

Similarly, the Board has considered lay statement submitted 
from various friends and family members, some of whom recall 
observing the Veteran experience back problems for a number 
of years, or recall hearing about the Veteran describe his 
injuries in service.  Again, while these individuals may be 
competent to describe symptoms observable to the naked eye, 
or to relate what they were told by the Veteran, the Board 
finds the history reported directly by the Veteran during the 
course of receiving medical treatment from a health care 
specialist to be inherently more credible than statements 
offered directly to VA in support of a claim, rather from the 
Veteran or from friends and relatives.  As noted, the record 
contains the multiple instances during the course of post-
service treatment in which the Veteran reported the onset of 
back pain following recent injury without referencing any 
previous history of back problems since service.  

The Board has also considered the July 2008 private 
neurological treatment record wherein the Veteran described 
back pain onset of 1972, while in service.  The Board notes 
that this recorded statement was not a clinical finding or 
diagnosis of the neurologist, but simply a recording of the 
Veteran's self-reported history.  The Board notes that a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the July 2008 treatment record does not 
constitute a medical opinion linking a current condition to 
an in-service event or injury.

In short, there is no medical nexus and the most probative 
medical evidence specifically rules out a relationship 
between the Veteran's current lumbosacral strain, 
degenerative joint disease, and degenerative disc disease and 
his in-service lumbar strains.   The Board places much more 
weight on the opinion of the competent VA health care 
provider who conducted the examination in August 2007, than 
on the Veteran's lay assertions that his current back 
disabilities are related to his in-service complaints of low 
back strain.  See Rucker, supra.  As such, no finding of 
service connection is warranted. 

Bilateral Leg Disability

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran claims that his low back disabilities caused his 
current bilateral leg disability.  Specifically, the Veteran 
alleges that after his 1972 in-service injury to his low back 
that he experienced a loss of sensation in a two (2) inch 
band of his lower back and he later suffered from pain 
radiating from the low back to the bilateral lower 
extremities.  The Board acknowledges the Veteran's claim, but 
notes, as discussed above, that the Veteran is not service-
connected for a low back disability.  As the Veteran is not 
currently service-connected for a low back disability, 
service connection on a secondary basis for a bilateral leg 
disability is not warranted.  See 38 C.F.R. § 3.310 (2008). 
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes also that 
the Veteran is not entitled to service connection for a 
bilateral leg disability on a direct basis.  

The Veteran's service treatment records do not indicate 
complaints, treatment, or diagnoses of a bilateral leg 
disability in service.  The Veteran claims that he was 
contemporaneously treated for his low back strain and the 
pain radiating to his lower extremities, but there is no 
record of such in the service treatment records.  

After service, the chiropractic records of file do not note 
specific complaints of numbness or pain radiating from the 
low back to the lower extremities.  Hospital records from 
November 2006 indicate intact neurology, with the only noted 
extremity issues to be trace mild edema.  Records from 
December 2006 mirror those from November, with normal motor 
and sensory function of the extremities on gross exam.

In August 2007, the Veteran was afforded a VA examination for 
his claimed bilateral leg disability.  The VA examiner found 
no evidence of lumbar radiculopathy.

However, subsequent neurological treatment records from July 
2008 were suggestive of lumbar radiculopathy, given reports 
of pain radiating from the low back to the bilateral lower 
extremities.  Specifically, the Veteran reported tingling and 
numbness of the distal lower extremities and weakness of the 
lower extremities.  The neurologist also considered some of 
the Veteran's symptoms to be suggestive of generalized 
peripheral polyneuropathy, with an attributed etiology of 
"Diabetes, idiopathic."

In any event, recent medical evidence suggests the Veteran 
may have radiculopathy in his lower extremities resulting 
from degenerative disc disease of the lumbar spine.  However, 
as noted, his current back disability has been found to be 
unrelated to military service, and no medical professional 
has otherwise linked any disability in the lower extremities 
to service.  

As to the Veteran's assertions that his bilateral leg 
disability was caused by his 1972 low back injury or some 
other incident of service, the Board notes the Veteran is 
capable of providing information regarding his symptoms.  
However, as discussed above, in light of contradictory 
statements offered by the Veteran while receiving medical 
treatment for his back, the Board finds that his current 
assertions of a continuity of symptomatology since service 
are not credible.   
 
In summary, no current bilateral leg disability has been 
linked to the Veteran's military service by any medical 
professional and, as noted, the Veteran's low back 
disabilities are not service-connected.  Thus, to the degree 
his current bilateral leg disability developed secondary to 
his low back disability, service connection cannot be 
warranted.  There is no contemporaneous medical evidence of a 
bilateral leg disability during service and, in fact, the 
preponderance of the medical evidence weighs against linking 
this disability to military service or a service-connected 
disability.  Consequently, service connection for a bilateral 
leg disability is not warranted on a direct basis or as 
secondary to a low back disability. 
 
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a bilateral leg disability.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008). 


ORDER

Entitlement to service connection for lower back condition is 
denied.

Entitlement to service connection for bilateral leg 
condition, claimed as secondary to lower back condition, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


